1    AARON D. FORD
      Attorney General
2    HENRY H. KIM (Bar No. 14390)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3095 (phone)
     (702) 486-3773 (fax)
6    Email: hkim@ag.nv.gov
7    Attorneys for Defendants James Dzurenda,
     Jennifer Nash, Dwight Neven, Anthony Ritz,
8    and Brian Williams
9

10                              UNITED STATES DISTRICT COURT
11                                  DISTRICT OF NEVADA
12   Mitchell Fields,                                 Case No. 2:17-cv-01725-JAD-NJK
13                 Plaintiff,                      ORDER GRANTING JOINT MOTION
                                                      TO EXTEND TIME TO FILE
14   v.                                                     RESPONSE
                                                    TO DEFENDANTS’ MOTION FOR
15   James Dzurenda, et al.,                            SUMMARY JUDGMENT
16                 Defendants.                                   [ECF No. 46]
17         It is hereby stipulated and agreed by and between Plaintiff, Mitchell Fields, and

18   Defendants, James Dzurenda, Jennifer Nash, Dwight Neven, Anthony Ritz, and Brian

19   Williams, by and through counsel, Aaron D. Ford, Nevada Attorney General, and Henry H.

20   Kim, Deputy Attorney General, of the State of Nevada, Office of the Attorney General, that

21

22

23

24

25

26   ...

27   ...

28   ...



30                                          Page 1 of 2
1    the current deadline of June 26, 2019 for Plaintiff to file a response to Defendants’ Motion
2    for Summary Judgment (ECF No. 41) be extended for forty five (45) days to August 12,
3    2019. Because Plaintiff was unable to sign and return this Stipulation and Order in time,
4    parties respectfully request that this Court treat this stipulation as a joint motion pursuant
5    to LR 7-1(c).
6
                                                    AARON D. FORD
7                                                   Attorney General

8
     _________________________________              By: /s/ Henry H. Kim____________________
9
     Mitchell Fields, Plaintiff                         Henry H. Kim (Bar No. 14390)
10   In Pro Per                                         Deputy Attorney General

11   Dated: ___________________                         Dated: 6/26/2019______________________
12

13

14                                                  IT IS SO ORDERED:

15
                                                    _________________________________________
16                                                  U.S. District Judge Jennifer A. Dorsey
17
                                                    DATED: June 27, 2019
18

19

20

21

22

23

24

25

26

27

28


30                                            Page 2 of 2
